Name: Council Regulation (EC) No 1909/95 of 24 July 1995 amending, for the 17th time, Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 3 . 8 . 95 | EN Official Journal of the European Communities No L 184/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1909/95 of 24 July 1995 amending, for the 17th time, Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources Whereas, in the light of scientific opinion certain deroga ­ tions from technical measures established in Annex I to Regulation (EEC) No 3094/86, decided on an annual basis, may now be permanently incorporated into that Annex ; Whereas Regulation (EEC) No 3094/86 should therefore be amended, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas under Articles 2 and 4 of Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (3), the Council must adopt, in the light of available scientific opinion, the conservation measures needed to guarantee the rational and responsible exploitation of living marine aquatic resources on a sustainable basis ; whereas, to this end, the Council may establish technical measures regar ­ ding fishing gear and methods of using it ; Whereas it is necessary to define principles and certain procedures for establishing these technical measures at Community level, so that each Member State can manage fishing activities in the maritime waters under its jurisdic ­ tion or sovereignty ; Whereas Council Regulation (EEC) No 3094/86 (4) lays down the general technical rules for catching and landing biological resources in the waters which it defines ; Article 1 Annex I of Regulation (EEC) No 3094/86 shall be amended in accordance with the Annex to this Regula ­ tion. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1995. For the Council The President P. SOLBES MIRA (') OJ No C 348, 9. 12. 1994, p. 7. M OJ No C 56, 6. 3 . 1995. 0 OJ No L 389, 31 . 12. 1992, p. 1 . (4) OJ No L 288, 11 . 10 . 1986, p. 1 . Regulation as last amended by Regulation (EC) No 1796/94 (OJ No L 187, of 22. 7. 1994, p. 1 ). No L 184/2 I EN I Official Journal of the European Communities 3 . 8 . 95 ANNEX In Annex I : (a) the sixth, seventh and eighth headings of the section 'Region 1 and 2' are replaced by the following text : 'ICES sub-areas II, IV, V and VI north of latitude 56 °N (") 90 (,2) Whiting(merlangius merlangus) 70 % 03) 100 of which not more than 10 % of cod, haddock and saithe and not more iian 10 % of plaice Entire region except Skagerrak 32 Mackerel 50 and Kattegat (Scomber scombrus) Horse mackerel 50 (Trachurus trachurus) Herring 50 (Clupea harengus) Pelagic cephalopods 50 Pilchard (Sardina pilebardus) 50 Blue whiting (4) (Micromesistius poutassou) 50 Entire region except Skagerrak 35 Prawn and Kattegat (Pandalus spp. except Pandalus montagui) 10 10 10 or 80 cumulated 10 10 10 30 50 (4) Blue whiting is not an authorized target species in the area bounded to the north by latitude 52 ° 30 ' N and to the east by latitude 7 ° 00' W. (b) footnotes (14), (15) and (") become ("), (u) and (l3).